Citation Nr: 0110542	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  94-23 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a right 
(major) shoulder disability, currently rated as 30 percent 
disabling.  

2.  Entitlement to an effective date earlier than January 28, 
2000, for the grant of a 30 percent evaluation for the right 
(major) shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


REMAND

The appellant had active service from December 1956 to 
February 1959.  He also had active duty for training service.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In February 1994, the RO denied the 
appellant's claim of entitlement to an increased rating for 
his right (major) shoulder disability.  The Board remanded 
that issue in February 1999.  The RO, in a July 2000 rating 
decision, increased the evaluation for that disability to 30 
percent effective January 28, 2000.  However, it is presumed 
that he is seeking the maximum benefit allowed by law and 
regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the increased rating issue is as delineated on the 
title page.

The appellant testified at a Central Office hearing before a 
Member of the Board sitting in Washington, DC in October 
1998.  However, the Board Member who conducted the October 
1998 hearing is no longer employed at the Board.  Pursuant to 
38 C.F.R. § 20.707, the Board contacted the appellant, in 
March 2001, and asked him if he desired another Board 
hearing.  That same month the appellant replied and notified 
the Board that he did want a Travel Board hearing at the RO.

A hearing on appeal will be granted if the appellant or the 
appellant's representative expresses a desire to appear in 
person.  38 C.F.R. § 20.700(a).  Therefore, the case is 
REMANDED to the RO for the following action: 

The RO should schedule the appellant for 
a Travel Board hearing in accordance with 
applicable procedures pursuant to 
38 C.F.R. § 20.704.  Also, if the 
appellant wishes to withdraw his hearing 
request at any time prior to the hearing 
being conducted, he should so inform the 
RO in writing. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

After the hearing is conducted, or if the hearing request is 
canceled in writing prior to the hearing being conducted, the 
matter should be returned to the Board in accordance with the 
applicable procedures.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

